NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50093

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00410-JLS-1

 v.
                                                MEMORANDUM*
FERDINAND ONIA MATI, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Ferdinand Onia Mati, Jr., appeals from the district court’s judgment and

challenges the 13-month sentence and several conditions of supervised release

imposed following his guilty-plea conviction for conspiracy, in violation of 18

U.S.C. § 371. We have jurisdiction under 28 U.S.C. § 1291, and we affirm, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part, and remand with instructions.

      Mati first contends that the district court failed to consider his mitigating

arguments. We review this procedural argument for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. It is clear from the record that the district court considered Mati’s

written submissions, the arguments he made at the sentencing hearing, and the

facts detailed in the presentence investigation report, but was not persuaded that

they warranted a lower sentence.

      Furthermore, the district court did not abuse its discretion by imposing a

within-Guidelines 13-month sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). Contrary to Mati’s contention that the sentence does not reflect adequately

his mitigating arguments or the need to avoid unwarranted sentencing disparities,

the sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      Finally, Mati challenges the standard supervised release conditions 5, 6, and

14. As the government concedes, those standard supervised release conditions are

unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64 (9th

Cir.), cert. denied, 139 S. Ct. 133 (2018). We remand for the district court to

modify the conditions consistent with our opinion in Evans.

      AFFIRMED in part; REMANDED with instructions.


                                           2                                    18-50093